Citation Nr: 1222507	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  09-11 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for right knee disability.

2.  Entitlement to service connection for left knee disability.

3.  Entitlement to service connection for right ankle disability.

4.  Entitlement to service connection for left ankle disability.

5.  Entitlement to a compensable rating for bilateral pes planus.

6.  Entitlement to a compensable rating for right foot hallux valgus. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The Veteran served on active duty from June 2002 to December 2006.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Montgomery, Alabama RO.  A notice of disagreement was received in January 2008, a statement of the case was issued in January 2009, and a substantive appeal was received in April 2009.  A September 2011 hearing was held before a Decision Review Officer; a transcript of the hearing is included in the claims file.  On his substantive appeal, the Veteran requested a hearing before the Board at the RO; however, he failed to appear for the scheduled April 2012 hearing.  The Board may therefore proceed.

The Board notes that the January 2008 notice of disagreement and the January 2009 statement of the case also addressed the matter of an increased rating for left lower leg medial muscle strain (shin splints).  However, in the April 2009 substantive appeal the Veteran specified the disabilities he wished to appeal: bilateral pes planus, right foot hallux valgus, left and right knee pain, and left and right ankle pain.  As the Veteran did not substantiate an appeal regarding the matter of the rating for left lower leg medial muscle strain, it is not before the Board. 




FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran has a current chronic diagnosed disability of either knee.

2.  The preponderance of the evidence is against a finding that the Veteran has a current chronic diagnosed disability of either ankle.

3.  Prior to October 29, 2011, the Veteran's bilateral pes planus more nearly approximated a mild disability, with symptoms relieved by built-up shoe or arch support. 

4.  From October 29, 2011 (but no earlier), the Veteran's bilateral pes planus has been manifested by moderate disability, with a weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet.  At no time has the bilateral pes planus been shown to be severe, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, or characteristic callosities.

5.  At no time is the Veteran's right foot hallux valgus shown to have been manifested as severe and equivalent to amputation of the great toe, nor has it been operated on with resection of the metatarsal head, nor are there symptoms or impairment that may reasonably be characterized as moderate foot injury.


CONCLUSIONS OF LAW

1.  Service connection for a right knee disability or a left knee disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

2.  Service connection for a right ankle disability or a left ankle disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

3.  Prior to October 29, 2011, the criteria for a compensable rating for bilateral pes planus were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.21, 4.71a, Diagnostic Code 5276 (2011).

4.  From October 29, 2011, the criteria for a 10 percent rating, but not higher, for bilateral pes planus have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.21, 4.71a, Diagnostic Code 5276 (2011).

5.  The criteria for a compensable rating for right foot hallux valgus have not been met at any time.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.21, 4.71a, Diagnostic Code 5280 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

      Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

By September 2006 letter the Veteran was informed of the information and evidence necessary to warrant entitlement to the benefits sought on appeal and was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  This letter also informed the Veteran of disability rating and effective date criteria.  

As the rating decision on appeal granted service connection and assigned disability ratings and effective dates for the awards for bilateral pes planus and right foot hallux valgus, statutory notice had served its purpose, and its application was no longer required.  See Dingess, supra, aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A January 2009 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased rating; while a November 2011 supplemental SOC (SSOC) readjudicated the matter after the appellant and his representative responded and further development was completed.  38 U.S.C.A. § 7105.  The Veteran has had ample opportunity to respond/supplement the record.  He/she has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

      Duty to Assist

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the Veteran's service treatment records (STRs) and pertinent treatment records are associated with the claims file and the Veteran has not identified any pertinent evidence that remains outstanding.  

The RO arranged for VA examinations in September 2006 and October 2011.  The examinations are adequate as the examiners considered the evidence of record and the reported history of the Veteran, conducted a thorough examination of the Veteran, noting all findings necessary for proper adjudication of the matters, and explained the rationale for the opinions offered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues on appeal.  Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

B.  Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file (including via Virtual VA), with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claims.

Service connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or caused by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A disease may be service connected if shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Id.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  

	Right and left knee disability

The Veteran contends that he has current disabilities of both knees that were incurred in service.  His STRs are negative for any findings, treatment, or diagnosis regarding the right knee.  Regarding the left knee, in January 2003, he reported having left knee pain for 48 hours; on physical examination, the left knee was normal.  On later January 2003 treatment, the Veteran reported continued pain over the lateral left knee that started while running and with increasing exercise frequency; following a physical examination, the assessment was likely iliotibial band (ITB) syndrome.  He was issued a profile with modified duties and limited running for 2 weeks.  On October 2003 report of medical history, a history of ITB syndrome of the left knee was noted in January 2003, and it was also noted that the ITB syndrome had resolved with treatment and he had not had any problems with the knee since that time.  On February 2005 examination, a history of iliotibial band syndrome was noted to have resolved with no sequelae.  On a September 2006 report of medical history in association with service separation examination, the Veteran reported that his knees had started hurting for no reason; he reported a history of ITB syndrome in both knees with unexplained pain.  The Veteran reported that he had suffered from ITB syndrome of the right knee but had not sought medical care.  The examiner noted a 1 year history of bilateral knee pain aggravated with exercise, as well as a history of ITB syndrome in 2003.  The Board notes that on September 2006 service separation examination, the lower extremities were predominantly normal on clinical evaluation, although the examiner noted mild tenderness to palpation of the left medial tibia at the junction of the mid-distal third; medial tibial stress syndrome (shin splints) was diagnosed.  No diagnosis was given regarding either knee.

On September 2006 VA examination, the Veteran reported that a bilateral knee disability began in 2004.  He reported symptoms including pain and decreased range of motion, precipitated by prolonged standing or running, and alleviated with rest.  He reported having flare-ups 4 times per week.  On physical examination, the knees were normal in appearance and there was no tenderness to palpation.  Both knees had full normal ranges of motion, with muscle strength of 5/5, and negative Lachman's, McMurray's, and Drawer tests.  The examiner noted that although the Veteran complained of knee symptoms, there was no change in range of motion with repetition, therefore the examiner would need to resort to speculation in order to assess any loss of function due to the reported pain.  X-rays of the knees were normal.  The examiner opined that no substantial clinical findings or documentation were present to support the complaint of a bilateral knee disability.

In a January 2008 notice of disagreement, the Veteran contended that his knee disabilities had worsened and continued to cause him pain and discomfort even after discontinuing the high impact exercises and conditioning required in service.  He stated that serving as a paratrooper and earning the Parachutist Badge caused a lot of stress and strain on his joints.

In an April 2009 substantive appeal, the Veteran stated that he had constant right and left knee pain with times of incapacitating pain.  He stated that both knees would crack and pop when he would squat down.

At the September 2011 RO hearing, the Veteran testified that he hurt his left knee in service by a combination of running and being Airborne, doing about 20 parachute jumps.  He did not recall specifically injuring the left knee, and he noted that diagnoses in service with ITB syndrome of the left knee.  He testified that he self-diagnosed the right knee with the same disability but he did not seek any medical treatment for the right knee.  He testified that both knees popped on getting up from a squatting position, and both knees were stiff on waking up in the morning.  He testified that the knee pain was not constant but would come and go, lasting for 20 to 30 minutes, and was becoming more frequent.  He testified that he did not take any pain medications, he had not seen any doctors regarding his knees, and he did not use any knee braces or wraps for stability.

The Board finds that the September 2006 examination report is entitled to great probative weight and provides evidence against these claims, clearly finding there is no objective evidence of a current chronic disability of either knee.  There is no evidence that any chronic diagnosed disability of either knee was manifested in service, and no competent evidence that a chronic diagnosed disability of either knee has manifested at any time after the Veteran's separation from active duty (and in particular during the pendency of this claim).  While the Veteran may be competent to establish by his own accounts (and the Board has no reason to question the accounts) that he has experienced symptoms of pain and tightness in the knees, the diagnosis of a joint disability is a complex medical question beyond lay observation; whether perceived pain and tightness reflect an underlying diagnosis of a chronic knee disability is a medical question that requires medical expertise.  This is not a situation where the diagnosis may be established by lay evidence:  The Veteran is not reporting a contemporaneous diagnosis (there is no diagnosis of a current disability of either knee); and he does not describe symptoms supporting a later diagnosis (a chronic disability of either knee has never been diagnosed).  See Jandreau v. Nicholson, 492 F.3d, 1372 (Fed. Cir 2007).  He has not submitted any medical opinion or citation to medical text in support of his claims.  

The threshold requirement here (as in any claim seeking service connection) is that there must be competent evidence that the Veteran has (or during the pendency of the claim has had) the disability for which service connection is sought, i.e., a chronic disability of both knees.  As the record does not include any such evidence, there is no valid claim of service connection for right or left knee disabilities.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claims of service connection for right and left knee disabilities.  Accordingly, they must be denied.  In denying these claims, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

	Right and left ankle disability

The Veteran contends that he has current disabilities of both ankles that were incurred in service.  His STRs are negative for any findings, complaints, treatment, or diagnosis regarding either ankle.  On a September 2006 report of medical history in association with service separation examination, the Veteran reported that his ankles had started hurting for no reason.  The examiner noted a reported 1 year history of bilateral ankle pain aggravated with exercise.  The Board notes that on September 2006 service separation examination, the lower extremities were predominantly normal on clinical evaluation; no diagnosis was given regarding either ankle.  

On September 2006 VA examination, the Veteran reported that a bilateral ankle disability began in 2004 and was not related to any injury.  He reported symptoms including pain and decreased range of motion, precipitated by prolonged standing and running, and alleviated with rest.  He reported daily flare-ups.  On physical examination, the ankles were normal in appearance with no tenderness to palpation and normal heel/toe walking.  Both ankles had full normal ranges of motion with muscle strength of 5/5.  The examiner noted that although the Veteran complained of ankle symptoms, there was no change in range of motion with repetition, therefore the examiner would need to resort to speculation in order to assess any loss of function due to the reported pain.  X-rays of the ankles were normal.  The examiner opined that no substantial clinical findings or documentation were present to support the complaint of a bilateral ankle disability.

In a January 2008 notice of disagreement, the Veteran contended that his ankle disabilities had worsened and continued to cause him pain and discomfort even after discontinuing the high impact exercises and conditioning required in service.  He stated that serving as a paratrooper and earning the Parachutist Badge caused a lot of stress and strain on his joints.

At the September 2011 RO hearing, the Veteran testified that he had bilateral ankle pain from the combination of jumping out of airplanes and running.  He testified that his ankles would be stiff on waking up in the morning and he had occasional pain.  He testified that he had not sought any medical treatment for his ankles either in service or since separation from service, and he did not use any ankle braces or wraps for stability.

The Board finds that the September 2006 examination report is entitled to great probative weight and provides evidence against these claims, clearly finding there is no objective evidence of a current chronic disability of either ankle.  There is no evidence that any chronic diagnosed disability of either ankle was manifested in service, and no competent evidence that a chronic diagnosed disability of either ankle has manifested at any time after the Veteran's separation from active duty (and in particular during the pendency of this claim).  While the Veteran may be competent to establish by his own accounts (and the Board has no reason to question the accounts) that he has experienced symptoms of pain and tightness in the ankles, the diagnosis of a joint disability is a complex medical question beyond lay observation; whether perceived pain and tightness reflect an underlying diagnosis of a chronic ankle disability is a medical question that requires medical expertise.  This is not a situation where the diagnosis may be established by lay evidence:  The Veteran is not reporting a contemporaneous diagnosis (there is no diagnosis of a current disability of either ankle); and he does not describe symptoms supporting a later diagnosis (a chronic disability of either ankle has never been diagnosed).  See Jandreau v. Nicholson, 492 F.3d, 1372 (Fed. Cir 2007).  He has not submitted any medical opinion or citation to medical text in support of his claims.  

The threshold requirement here (as in any claim seeking service connection) is that there must be competent evidence that the Veteran has (or during the pendency of the claim has had) the disability for which service connection is sought, i.e., a chronic disability of both ankles.  As the record does not include any such evidence, there is no valid claim of service connection for right or left ankle disabilities.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claims of service connection for right and left ankle disabilities.  Accordingly, they must be denied.  In denying these claims, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Increased ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis herein is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

	Bilateral pes planus

In the January 2007 rating decision on appeal, the Veteran was awarded service connection for bilateral pes planus at a noncompensable rating, effective from separation.  The Veteran contends that he merits a higher rating for his service-connected bilateral pes planus.

Under Diagnostic Code 5276, a noncompensable rating is warranted for mild flatfoot with symptoms relieved by built-up shoes or arch support.  A 10 percent rating is warranted for moderate flatfoot with the weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, whether bilateral or unilateral.  A 20 percent rating is warranted for severe flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, for unilateral disability; a 30 percent rating is warranted for severe flatfoot with such symptoms bilaterally.

On a September 2006 report of medical history in association with service separation examination, the Veteran reported that sometimes the bottom of his left foot would feel like it was being stabbed with a knife.  The examiner noted a 5-month history of left foot arch pain while running or wearing flat-soled shoes.  On September 2006 service separation examination, moderate symptomatic pes planus was diagnosed and treatment with orthotics was recommended.  

On September 2006 VA examination, bilateral pes planus was noted.  X-rays of the feet showed bilateral minimal pes planus, more prominent on the right side; there was no evidence of fracture, dislocation, or destructive or inflammatory change or any abnormal soft tissue calcification.  The diagnosis was bilateral pes planus.

Based on these findings, the January 2007 rating decision on appeal granted service connection for bilateral pes planus at a 0 percent rating effective from separation, based on findings that the evidence did not show inward bowing of the tendo achillis, pain on manipulation and use of the feet, or that the weight-bearing line was over or medial to the great toe.

At the September 2011 RO hearing, the Veteran testified that he had been using Dr. Scholl's inserts in his shoes as his feet hurt all the time just from working; the inserts helped somewhat.  He testified that the pain was mostly on the balls of his feet.  He testified that he had not seen any doctor, VA or private, for this disability since separating from service.

On October 29, 2011 VA examination, the Veteran was noted to have bilateral pes planus.  He reported that he was treated with orthotics which only helped a little.  Pain was noted on the use of both feet but was not accentuated on use.  Pain was also noted on the manipulation of both feet but was not accentuated on manipulation.  There was no indication of swelling on use, and there were no characteristic calluses or any calluses caused by the flatfoot condition.  The Veteran's symptoms were not relieved by arch supports, built up shoes, or orthotics.  The Veteran did not have extreme tenderness of the plantar surface of one or both feet.  The Veteran did have decreased longitudinal arch height on weight-bearing to both feet.  There was no objective evidence of marked deformity of the feet or marked pronation of the feet.  The weight-bearing line did not fall over or medial to the great toe.  There was no lower extremity deformity other than pes planus causing alteration of the weight-bearing line.  The Veteran did have inward bowing of the Achilles tendon bilaterally.  He did not have marked inward displacement and severe spasm of the Achilles tendon on manipulation.  There were no scars related to the bilateral pes planus or treatment thereof.  The Veteran did not use any assistive devices (other than corrective shoes or orthotic inserts).  The examiner opined that the functional impairment of the feet was not so diminished that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  The examiner noted that X-rays of the feet did not show degenerative or traumatic arthritis.  The examiner opined that the Veteran's bilateral flatfoot condition impacted his ability to work, causing increasing pain in both feet as the work day progressed; the Veteran's work involved standing for 8 to 10 hours per day in a steel processing plant.

The Board is unable to view the September 2006 VA examination findings as showing that the Veteran's bilateral pes planus met the criteria for a compensable rating.  There was no evidence that the Veteran's pes planus was moderate, with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, or pain on manipulation and use of the feet.  There are also no treatment records to consider regarding this claim, as the Veteran has testified that he has not sought treatment for pes planus since his separation from service.

However, the October 2011 VA examination findings do show that the Veteran's bilateral pes planus meets the criteria for a 10 percent rating, in that there were findings of pain on manipulation and use of the feet, and inward bowing of the Achilles tendon bilaterally.  While there is no evidence that the weight-bearing line falls over or medial to the great toe, the Board finds that the physical findings on October 2011 VA examination most nearly approximate the 10 percent criteria for bilateral pes planus.  As the symptoms described meet the schedular criteria for a 10 percent rating (moderate pes planus), the Board finds that such rating is warranted from October 29, 2011, but no earlier.

Regarding any further increased staged ratings, the evidence of record does not include any findings showing that the above-listed criteria for a rating higher than 10 percent were met (or approximated) at any time during the evaluation period, i.e. since the award of service connection.  At no time during the appeal period is it shown that the Veteran's bilateral pes planus has been manifested by symptoms or impairment that may reasonably be characterized as severe, or approximating such level of severity, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, or characteristic callosities.  It is also not shown that there were any disabling effects not considered in a rating under any other Code.  

The Board also has considered whether this claim warrants referral for consideration of an extraschedular rating.  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that schedular criteria are inadequate, i.e., whether there are manifestations of impairment that are not encompassed by the schedular criteria.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms".  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

Comparing the manifestations of the Veteran's bilateral pes planus and the associated impairment shown to the rating schedule, the Board finds that the degree of disability shown throughout the entire period under consideration is wholly encompassed by the schedular criteria, and consequently those criteria are not inadequate.  The Veteran has not alleged any symptoms or impairment that exist, but are not encompassed by schedular criteria.  Therefore, referral for consideration of an extraschedular rating is not necessary.
 
Finally, as the record shows that the Veteran is employed (see October 2011 VA examination, when the Veteran reported working in a steel processing plant), the matter of entitlement to a total disability rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

	Right foot hallux valgus

In the January 2007 rating decision on appeal, the Veteran was awarded service connection for right foot hallux valgus at a noncompensable rating, effective from separation.  The Veteran contends that he merits a higher rating for this disability.

The Veteran's right foot hallux valgus is rated under Diagnostic Code 5280.  Under this Code, a 10 percent rating is warranted for severe unilateral hallux valgus if equivalent to amputation of the great toe, or if the hallux valgus has been operated on with resection of the metatarsal head.  A noncompensable rating is assigned if the criteria for a 10 percent rating are not met.

On September 2006 service separation examination, hallux valgus was diagnosed.  The Veteran reported that he had suffered from a disability of the right big toe while in service for which he had not sought medical care.  

On September 2006 VA examination, a mild hallux valgus of the right foot was noted.  X-rays of the feet showed bilateral mild hallux valgus deformity; there was no evidence of fracture, dislocation, or destructive or inflammatory change or any abnormal soft tissue calcification.  The diagnosis was right hallux valgus.

Based on these findings, the January 2007 rating decision on appeal granted service connection for right foot hallux valgus at a 0 percent rating effective from separation, based on findings that the metatarsal head had not been surgically resected and the hallux valgus was not functionally equivalent to an amputation of the great toe.

In an April 2009 substantive appeal, the Veteran stated that his right toe ached and throbbed on a daily basis.

At the September 2011 RO hearing, the Veteran's representative noted that there was no new medical evidence to add to the record.

On October 2011 VA examination, the examiner noted that the Veteran's hallux valgus was diagnosed in service.  The Veteran reported that his toes were beginning to curl and lumps on the big toes were enlarging; he was noted to have hammer toes of the second through fifth toes bilaterally.  The examiner noted that the Veteran's hallux valgus caused mild or moderate symptoms bilaterally; he did not have severe symptoms with function equivalent to amputation of the great toe.  He had not had any surgery for hallux valgus.  There were no findings of Morton's neuroma, metatarsalgia, hallux rigidus, claw foot (pes cavus), malunion or nonunion of the tarsal or metatarsal bones, or other foot injuries (aside from flatfoot).  There was no evidence of bilateral week foot.  There were no scars related to treatment of the disabilities found.  The Veteran did not use any assistive devices as a normal mode of locomotion.  The examiner opined that the hallux valgus did not cause functional impairment such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  The examiner noted that there were no abnormal findings of the feet on X-ray.  The examiner opined that the Veteran's hallux valgus impacted his ability to work in that it caused increased pain with prolonged standing.

At no time during the appeal period is the Veteran's right foot hallux valgus shown to have been manifested as severe; indeed, the October 2011 VA examiner opined that the disability caused mild or moderate symptoms.  There is no evidence that the disability has manifested as being equivalent to amputation of the great toe, and the Veteran has not undergone any surgery for hallux valgus including resection of the metatarsal head.  Therefore, the disability does not meet the criteria for a compensable rating under Diagnostic Code 5280.

The Board has considered whether this disability could warrant a compensable rating under any other Diagnostic Code.  As there is no evidence of bilateral week foot, claw foot, metatarsalgia (Morton's disease), hallux rigidus, or malunion or nonunion of the tarsal or metatarsal bones, the Diagnostic Codes for each of these disabilities would not apply to this claim.  Under Diagnostic Code 5282, for rating hammer toes, a 10 percent rating is warranted if all toes of one foot are affected, without claw foot; hammer toes of single toes warrant a noncompensable rating.  Although there were findings of hammer toes on October 2011 VA examination, neither foot showed all toes affected; the Veteran's disability would not warrant a compensable rating under that Diagnostic Code.  Under Diagnostic Code 5284, for rating other foot injuries, symptoms productive of moderate foot disability warrant a 10 percent rating.  However, the evidence does not reflect moderate foot disability due to hallux valgus.  Indeed, on September 2006 VA examination the findings showed mild symptoms; on October 2011 VA examination the examiner opined that findings showed mild or moderate symptoms, there were no abnormal findings of the feet on X-ray, and the examiner found that the disability caused pain only with prolonged standing; and it was noted at the RO hearing that the Veteran has not sought treatment for right foot problems.  Therefore, disability consistent with moderate foot injury is not shown, and a compensable rating under Code 5284 is not warranted. 

The Board also has considered whether this claim warrants referral for consideration of an extraschedular rating, noting the three-step inquiry in Thun outlined above.  Comparing the manifestations of the Veteran's right foot hallux valgus and the associated impairment shown to the rating schedule, the Board finds that the degree of disability shown throughout the entire period under consideration is wholly encompassed by the schedular criteria, and consequently those criteria are not inadequate.  The Veteran has not alleged any symptoms or impairment that exist, but are not encompassed by schedular criteria.  Therefore, referral for consideration of an extraschedular rating is not necessary. 

Finally, as the record shows that the Veteran is employed (see November 2011 videoconference Board hearing transcript), the matter of entitlement to a total disability rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 


ORDER

Service connection for right knee, left knee, right ankle, and left ankle disabilities is denied.

Prior to October 29, 2011, a compensable rating for bilateral pes planus is denied.

From October 29, 2011, a rating of 10 percent for bilateral pes planus is granted, subject to the law and regulations governing the payment of monetary benefits.

A compensable rating for right foot hallux valgus is denied.




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


